Citation Nr: 1224678	
Decision Date: 07/17/12    Archive Date: 07/20/12

DOCKET NO.  09-36 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to waiver of overpayment of VA compensation benefits, to include the validity of the overpayment created, in the amount of $1404.00.

(The issues of entitlement to: an initial disability rating in excess of 20 percent for the residuals of right acromioclavicular separation, prior to March 17, 2005, and from 30 percent thereafter; an initial compensable disability rating for hemorrhoids; whether new and material evidence has been received to reopen the claims for the residuals of a right ankle sprain and the residuals of a coccyx contusion; service connection for rheumatoid arthritis; service connection for residuals of a right great toe injury; service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder; service connection for rheumatic heart disease; service connection for ulcerative colitis; service connection for a skin disorder; service connection for a respiratory disorder, to include asthma and bronchitis; service connection for blackouts; service connection for a skin disorder; service connection for a sleep disorder; service connection for memory problems; service connection for fatigue; service connection for a gastrointestinal disorder, other than ulcerative colitis; service connection for dizziness; service connection for an eye disorder; and service connection for headaches, will be the subject of a separate decision.)  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to August 1991.  He also had unverified service in the Army National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 decision by the Committee on Waivers and Compromises of the VA Debt Management Center (DMC) in Milwaukee, Wisconsin.

Procedural History

In October 2007, VA received notice and confirmation of the Veteran's incarceration.  See Notice Letter, October 17, 2007.  In November 2007, VA issued a notice letter to the Veteran proposing to reduce his VA compensation payments to 10 percent, effective on February 5, 2006, the 61st day of his incarceration.  In March 2008, the Veteran was notified that the aforementioned proposed action had been taken.  In April 2008, the Veteran was notified by the DMC that his overpayment totaled $2704.86.  Shortly thereafter, the Veteran submitted his request for a waiver of overpayment of this amount.  In June 2008, the Committee denied the Veteran's request.  In August 2008, the Committee reconsidered the Veteran's claim and determined that he was entitled to a partial waiver of the overpayment, but that he was still responsible for the overpayment of $1404.00.  Thereafter, the DMC began monthly withholdings of $117.00 per month.  In January 2009, the Veteran submitted his notice of disagreement with the denial of a complete waiver of overpayment.  A statement of the case was issued in August 2009, and the Veteran timely perfected his appeal in September 2009.  A supplemental statement of the case (SSOC) was issued in October 2009.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

A review of the record raises questions as to the validity of the amount of the overpayment created.  The Veteran has requested entitlement to waiver; however, his statements also appear to challenge to the validity of the creation of the debt.  He asserts that he should not be required to pay the amount of the overpayment because there is evidence in the claims folder to show that his ex-wife committed fraud by taking his Social Security Administration disability benefits and VA compensation benefits from his checking account by forging his name and without his permission.  He also contends that he should have been credited with $123.00 per month while incarcerated, rather than $117.00 per month.  

The United States Court of Appeals for Veterans Claims has held that when the validity of a debt is challenged, a threshold determination must be made on that question prior to a decision on waiver of indebtedness.  See Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991); see also 38 C.F.R. § 1.911(c) (2011).  See VAOPGCPREC 6-98 (Apr. 24, 1998).  An overpayment is created when a payee has received monetary benefits to which he is not entitled.  See 38 C.F.R. § 1.962 (2011).  As such, the Board believes that further action by the Committee to determine whether the creation of the debt at issue was proper and, if so, the correct amount needed prior to further appellate consideration.  Thus, the Board finds that additional development is necessary before the Board may proceed with further appellate review. 

Although the Veteran's debt was waived in part, it is also unclear whether some of the assessed indebtedness in question has already been recouped.  Nevertheless, in accordance with Franklin v. Brown, 5 Vet. App. 190 (1993), the Board must consider the entire amount calculated.  Moreover, there is no audit in the record showing how the debt was calculated or indicating the amount of any repayments.  Consequently, if the debt is determined to be valid, the Veteran should be asked to submit an updated financial status report (FSR).  The Board reminds the Veteran that the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190 (1991). 

Accordingly, the case is REMANDED for the following action: 

1.  Set forth in the record a written paid and due audit of the Veteran's compensation benefits for the period of the overpayment.  This audit should reflect, on a month-by-month basis, the amounts actually paid to the Veteran, as well as the amounts properly due, if any.  In addition, the audit should include the amount of the overpayment waived and the amount, if any, that may have been repaid by the Veteran.  A copy of the written audit should be inserted into the claims file and a copy provided to the Veteran and his representative.  

2.  After completion of the above, as well as any other action deemed necessary, the Committee should adjudicate the issue of whether the overpayment of compensation benefits at issue was properly created, including consideration of whether any of the debt was due to sole VA administrative error, and the amount of any overpayment.  A comprehensive explanation of the reasons and bases for that decision should be prepared and incorporated into the claims file, to include a discussion of any information obtained from the Veteran.  If it is determined that any or all of the overpayment at issue was improperly created, award action should be taken to rectify the error.  In any case, the Veteran and his representative should be informed of the decision made and should be allowed the requisite period of time for a response.  

3.  Thereafter, if an overpayment is found to have been properly created, the Veteran should be allowed an opportunity to submit additional evidence pertinent to his request for waiver of recovery of the assessed overpayment, including an updated FSR, providing all current income, expenses, and assets.  

The Veteran is reminded that to obtain appellate review of any issue not currently in appellate status (that is, the validity of the debt), a timely appeal must be perfected.  While VA must afford the Veteran and his representative the appropriate time period in which to respond, the Veteran should perfect an appeal with respect to the validity of the debt, if desired, as soon as possible to avoid unnecessary delay in the consideration of the appeal.  

4.  After the actions requested above have been completed, the Committee should review the record and reconsider the Veteran's request for waiver pursuant to the principals of equity and good conscience.  A formal, written record of the Committee's decision, including an analysis of the various elements to be considered, should be prepared and placed in the claims file.  

5.  If the Committee's determination remains unfavorable to the Veteran, he and his representative should be furnished an SSOC, which specifically addresses the issue of creation of the overpayment and which contains a recitation of the pertinent law and regulations governing the issue of proper creation, including 38 U.S.C.A. § 5112  (West 2002); 38 C.F.R. § 1.965(a) (2011).  This document should further reflect detailed reasons and bases for the decision reached.  The Veteran and his representative should be afforded the opportunity to respond thereto; thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2011).

